MEMORANDUM1
Tritz argues that the district court erred by refusing to consider alleged incidents which occurred outside the statutory limitations period in determining the existence of a triable issue of fact. We reject Tritz’s contention that these incidents constitute part of a “continuing violation” because they are neither reasonably related nor similar to the allegations contained in her EEOC complaint, and thus do not represent an ongoing unlawful employment practice. See Draper v. Coeur Rochester, Inc., 147 F.3d 1104, 1107 (9th Cir.1998). Because the continuing violation theory has no application here, those incidents are not actionable. See Green v. Los Angeles Superintendent of Schools, 883 F.2d 1472, 1475-76 (9th Cir.1989).
In an opinion published after the district court’s decision, we indicated that evidence relating to untimely claims may serve as relevant background to put timely claims in context. See Anderson v. Reno, 190 F.3d 930, 936 (9th Cir.1999). Having considered the additional evidence presented, we still conclude that no triable issues are raised.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.